UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09821 Allied Asset Advisors Funds (Exact name of Registrant as specified in charter) 745 McClintock Drive, Suite 314 Burr Ridge, IL 60527 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 745 McClintock Drive, Suite 314 Burr Ridge, IL 60527 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2010 Date of reporting period:May 31, 2010 Item 1. Reports to Stockholders. Annual Report May 31, 2010 Iman Fund IMAN FUND July 22, 2010 Dear Shareholders, Assalamu Alaykum (greetings of peace), In the initial few months of this fiscal year, the equity markets continued their advance that started in March of 2009 after the stock market finally hit bottom.However the last few months have not been good to stock investors as uncertainty and volatility returned, resulting in the S&P 500 Index falling 11.43% in the second quarter of 2010.The Iman Fund’s net return in the fiscal year ending May 31, 2010 was 16.72% while the Dow Jones Islamic Market USA Index went up by 15.61%.The Dow Jones Islamic Market World Index advanced 12.94% and the Russell 3000 Growth Index appreciated 22.25%.The disparity between the above U.S. indexes and the Dow Jones Islamic Market World Index reflects the underperformance of the overseas stocks in this period.The debt crisis in Greece negatively affected the entire European equities market and spread globally.Our nearly 30% position in international stocks did not help the Fund’s performance in this period but we believe such exposure is beneficial in the long run. We still favor U.S. companies with international exposure as well as a number of overseas stocks that have attractive valuation and growth potentials.The U.S. represents 5% of the world’s population and for most large companies, the only way to achieve sustained growth over long periods of time, is to expand around the globe.Academic research has shown that international diversification, including emerging markets, has the potential to improve the investors’ risk-adjusted return as various international markets often do not correlate in their ups and downs. With the recent stock markets decline, we believe that many of our top positions offer exceptional potential over time.We believe that the Fund has significant positions in some of the most attractive companies in the U.S. and abroad.The companies we purchase are well capitalized businesses that are dominant competitors with strong fundamentals that are poised to deliver both near-term and long-term growth in sales and earnings.We also like quality companies with well established products, even with slower growth, when they sell at attractive valuation (like beverages).We believe these companies are likely to continue their dominance and produce good earnings for many years to come.Many of these companies have historically sold at higher multiples than now and present good value and risk/reward potential.However, the Fund continues to favor the technology, industrials, energy and health care sectors. We are hopeful that next year will bring further recovery to the U.S. and global economies and to the stock markets.Most predict slow growth in the next 1-2 years.We will continue to invest with a long-term view in companies that, in our judgment, offer the best opportunities for price appreciation in a modest or even slow economic growth atmosphere. We thank you for entrusting your hard-earned money with us. We promise to continue to work hard to prove worthy of your trust. Bassam Osman President, Iman Fund Please refer to the following page for important information. IMAN FUND Past performance is not a guarantee of future results. The above discussion and analysis of the Fund reflect the opinions of the Advisor as of July 2010, are subject to change, and any forecasts made cannot be guaranteed. Mutual Fund investing involves risk; principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Historically, the Advisor believes that the Islamic restrictions placed on the Fund have not adversely affected the Fund; however, it is possible that these restrictions may result in the Fund not performing as well as mutual funds not subject to such restrictions. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles. The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. The Dow Jones Islamic Market World Index is a compilation of 56 country-level benchmark indexes considered by Dow Jones to be in compliance with Islamic principles, each of which covers approximately 95% of the float-adjusted market capitalization of the underlying market. The Russell 3000 Growth Index consists of the 3,000 largest publicly listed U.S. companies, representing about 98% of the total capitalization of the entire U.S. stock market. You cannot invest directly in an index. Correlation is a statistical measure of how two securities move in relation to each other. Diversification does not assure a profit or protect against loss in a declining market. 2 IMAN FUND EXPENSE EXAMPLE May 31, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/09 - 5/31/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Please note that Iman Fund does not have any sales charge (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/09 5/31/10 12/1/09 - 5/31/10* Actual $ 982.90 Hypothetical (5% return before expenses) 1,000.00 1,017.05 7.95 * Expenses are equal to the Fund’s annualized expense ratio of 1.58% multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 3 IMAN FUND ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) May 31, 2010 (Unaudited) 4 IMAN FUND Total Rate of Return For the Period June 30, 2000 to May 31, 2010 (Unaudited) This chart assumes an initial investment of $10,000 made on June 30, 2000 (SEC effective date). Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the recent month end may be obtained by visiting www.investaaa.com. Indices mentioned are unmanaged and commonly used to measure U.S. markets.You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemptions of fund shares. Since SEC Six One Five Effective Date Average Annual Total Return as of May 31, 2010 Months Year Years June 30, 2000 Iman Fund (1.71)% 16.72% 0.58% (3.34)% Dow Jones Islamic Market USA Index* (2.47)% 15.61% 1.47% (3.42)% Russell 3000 Growth Index** 1.68% 22.25% 1.60% (5.42)% * The Dow Jones Islamic Market USA Index is a diversified compilation of U.S. equity securities considered by Dow Jones to be in compliance with Islamic principles. The index is constructed from stocks in the Dow Jones Indexes (DJGI) family. Dow Jones believes that these stocks are accessible to investors and are well traded. The DJGI methodology removes issues that are not suitable for global investing. The performance of the Dow Jones Islamic Market USA Index does not include the reinvestment of dividends. ** The Russell 3000 Growth Index takes the largest 3,000 U.S. companies based on market capitalization and measures the performance of those with higher price-to-book ratios and higher forecasted growth values. The average annual performance since SEC effective date of the Russell 3000 Growth Index does not include the reinvestment of dividends. 5 IMAN FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS - 97.1% AGRICULTURE, CONSTRUCTION & MINING MACHINERY MANUFACTURING - 0.5% National-Oilwell Varco Inc. $ ARCHITECTURAL, ENGINEERING & RELATED SERVICES - 0.4% McDermott International, Inc. (a)(b) BASIC CHEMICAL MANUFACTURING - 0.5% Calgon Carbon Corp. (a) BEVERAGE MANUFACTURING - 3.6% The Coca Cola Co. PepsiCo, Inc. BUILDING EQUIPMENT CONTRACTORS - 0.6% Quanta Services, Inc. (a) BUILDING MATERIAL & SUPPLIES DEALERS - 0.9% Fastenal Co. CLOTHING STORES - 1.4% Coldwater Creek Inc. (a) J. Crew Group, Inc. (a) Urban Outfitters, Inc. (a) COMMERCIAL & SERVICE INDUSTRY MACHINERY MANUFACTURING - 0.4% CANON INC. - ADR (b) COMMERCIAL SERVICES - 0.6% Career Education Corp. (a) COMMUNICATIONS EQUIPMENT MANUFACTURING - 2.0% Cisco Systems, Inc. (a) QUALCOMM, Inc. Research In Motion Ltd. (a)(b) COMPUTER & PERIPHERAL EQUIPMENT MANUFACTURING - 5.8% Apple Inc. (a) Cray, Inc. (a) Dell Inc. (a) EMC Corp. (a) Hewlett-Packard Co. Intermec Inc. (a) International Business Machines Corp. (IBM) NetApp, Inc. (a) STEC Inc. (a) COMPUTER SYSTEMS DESIGN & RELATED SERVICES - 1.8% Accenture PLC - Class A (b) Amdocs Ltd. (a)(b) Symyx Technologies, Inc. (a) DATA PROCESSING, HOSTING & RELATED SERVICES - 0.8% Automatic Data Processing, Inc. Juniper Networks, Inc. (a) DIRECT SELLING ESTABLISHMENTS - 0.3% World Fuel Services Corp. DRYCLEANING & LAUNDRY SERVICES - 0.4% Healthcare Services Group, Inc. ELECTRIC LIGHTING EQUIPMENT MANUFACTURING - 1.0% Cooper Industries PLC (b) The accompanying notes are an integral part of these financial statements. 6 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2010 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS (CONTINUED) ELECTRICAL EQUIPMENT & COMPONENT MANUFACTURING - 1.0% Corning Inc. $ ELECTRONIC SHOPPING & MAIL-ORDER HOUSES - 0.5% Amazon.com, Inc. (a) FOOD MANUFACTURING - 0.6% Nestle S A - ADR (b) FREIGHT TRANSPORTATION ARRANGEMENT - 3.6% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. FRUIT & VEGETABLE PRESERVING & SPECIALTY FOOD MANUFACTURING - 0.5% Lancaster Colony Corp. GENERAL MERCHANDISE STORES - 0.3% O’Reilly Automotive, Inc. (a) GENERAL PURPOSE MACHINERY MANUFACTURING - 0.5% Illinois Tool Works Inc. HEALTH & PERSONAL CARE STORES - 1.0% Express Scripts, Inc. (a) Medco Health Solutions, Inc. (a) HEALTH CARE EQUIPMENT & SUPPLIES - 0.5% Mindray Medical International Ltd. - ADR (b) HEAVY & CIVIL ENGINEERING CONSTRUCTION - 1.1% Chicago Bridge & Iron Co. N.V. (a)(b) HOME FURNISHINGS STORES - 0.6% Bed Bath & Beyond, Inc. (a) HOME HEALTH CARE SERVICES - 0.2% Amedisys, Inc. (a) INDUSTRIAL MACHINERY MANUFACTURING - 2.2% Applied Materials, Inc. ASML Holding N.V. - NY Reg. Shares - ADR (b) INFORMATION SERVICES - 1.8% Google Inc. (a) INTERNET & CATALOG RETAIL - 0.2% eBay Inc. (a) LAND SUBDIVISION - 0.5% The St. Joe Co. (a) MEDICAL EQUIPMENT & SUPPLIES MANUFACTURING - 4.5% 3M Co. C.R. Bard, Inc. Medtronic, Inc. OraSure Technologies, Inc. (a) Smith & Nephew plc - ADR (b) Stryker Corp. Varian Medical Systems, Inc. (a) Zimmer Holdings, Inc. (a) METAL ORE MINING - 7.1% Agnico-Eagle Mines Ltd. (b) BHP Billiton Ltd. - ADR (b) Compania de Minas Buenaventura S.A. - ADR (b) Eldorado Gold Corp. (a)(b) Ivanhoe Mines Ltd. (a) Randgold Resources Ltd. - ADR (b) The accompanying notes are an integral part of these financial statements. 7 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2010 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS (CONTINUED) METAL ORE MINING (Continued) Royal Gold, Inc. $ Yamana Gold Inc. (b) MISCELLANEOUS STORE RETAILERS - 2.3% PetSmart, Inc. NAVIGATIONAL, MEASURING, ELECTROMEDICAL & CONTROL INSTRUMENTS MANUFACTURING - 1.8% Cognex Corp. Coherent, Inc. (a) Danaher Corp. NONMETALLIC MINERAL MINING & QUARRYING - 1.4% Potash Corp of Saskatchewan Inc. (b) OFFICE ADMINISTRATIVE SERVICES - 1.9% Paychex, Inc. OIL & GAS EXTRACTION - 5.7% EOG Resources, Inc. Helmerich & Payne, Inc. InterOil Corp. (a)(b) Occidental Petroleum Corp. OTHER ELECTRICAL EQUIPMENT & COMPONENT MANUFACTURING - 0.6% GrafTech International Ltd. (a) OTHER SCHOOLS & INSTRUCTION - 1.0% New Oriental Education & Technology Group, Inc. - ADR (a)(b) PESTICIDE, FERTILIZER & OTHER AGRICULTURAL CHEMICAL MANUFACTURING - 2.0% Monsanto Co. Sociedad Quimica y Minera De Chile SA - ADR (b) PETROLEUM & COAL PRODUCTS MANUFACTURING - 1.5% Chevron Corp. Murphy Oil Corp. PHARMACEUTICAL & MEDICINE MANUFACTURING - 6.8% Allergan, Inc. Biogen Idec Inc. (a) Gen-Prob Inc. (a) Genzyme Corp. (a) Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR (b) Sanofi-Aventis - ADR (b) RESIDENTIAL BUILDING CONSTRUCTION - 0.2% Hill International Inc. (a) SCIENTIFIC RESEARCH & DEVELOPMENT SERVICES - 1.1% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) SEMICONDUCTOR & OTHER ELECTRONIC COMPONENT MANUFACTURING - 10.0% ARM Holdings plc - ADR (b) Cree, Inc. (a) Intel Corp. Intersil Corp. - Class A Microchip Technology Inc. The accompanying notes are an integral part of these financial statements. 8 IMAN FUND SCHEDULE OF INVESTMENTS (Continued) May 31, 2010 (Classifications are based on the North American Industry Classification System) Number of Shares Value COMMON STOCKS (CONTINUED) SEMICONDUCTOR & OTHER ELECTRONIC COMPONENT MANUFACTURING (Continued) Molex Inc. - Class A $ NVIDIA Corp. (a) OSI Systems, Inc. (a) Texas Instruments Inc. SOAP, CLEANING COMPOUND & TOILET PREPARATION MANUFACTURING - 1.0% Alberto-Culver Co. Colgate-Palmolive Co. SOFTWARE PUBLISHERS - 4.9% Adobe Systems, Inc. (a) Intuit Inc. (a) Microsoft Corp. Oracle Corp. Symantec Corp. (a) SUPPORT ACTIVITIES FOR AIR TRANSPORTATION - 2.0% Grupo Aeroportuario del Pacifico SAB de CV - ADR (b) Grupo Aeroportuario del Sureste SAB de CV - ADR (b) SUPPORT ACTIVITIES FOR MINING - 3.5% Atwood Oceanics, Inc. (a) Core Laboratories N.V. (b) Oceaneering International, Inc. (a) Schlumberger Ltd. (b) Willbros Group, Inc. (a) TEXTILES, APPAREL & LUXURY GOODS - 0.7% Nike, Inc. - Class B WIRED TELECOMMUNICATIONS CARRIERS - 1.0% America Movil SAB de C.V. - Series L - ADR (b) TOTAL COMMON STOCKS (Cost $26,908,530) PREFERRED STOCKS - 2.3% METAL ORE MINING - 2.3% Vale SA - ADR (b) TOTAL PREFERRED STOCKS (Cost $634,123) Total Investments (Cost $27,542,653) - 99.4% Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt PLC - Public Limited Company (a) Non Income Producing (b) Foreign Issued Securities The accompanying notes are an integral part of these financial statements. 9 IMAN FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 Assets: Investments, at value (cost $27,542,653) $ Cash Income receivable Receivable for capital shares sold Other assets Total Assets Liabilities: Payable to Advisor (Note 3) Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 10 IMAN FUND STATEMENT OF OPERATIONS For the Year Ended May 31, 2010 Investment income: Dividend income (Net of foreign withholding tax of $13,997) $ Total investment income Expenses: Advisory fees (Note 3) Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Legal fees Audit fees Custody fees Reports to shareholders Other expenses Total expenses Net investment loss ) Realized and unrealized gain (loss) on investments: Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 11 IMAN FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended May 31, 2010 May 31, 2009 From operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation/depreciation on investments ) ) Net increase (decrease) in net assets from operations ) From distributions: Net realized gain on investments — ) Net decrease in net assets resulting from distributions paid — ) From capital share transactions: Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) Net assets: Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. 12 IMAN FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout each Period Year Ended May 31, Net asset value, beginning of year $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions paid: From net investment income — ) From net realized gain on investments — ) ) — — Total distributions paid — ) ) — ) Net asset value, end of year $ Total Return % )% Net assets at end of year (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement or recapture % After waiver and expense reimbursement or recapture %(2) %(2) % % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recapture )% )% )% % )% After expense reimbursement or recapture )%(2) )%(2) )% )% )% Portfolio turnover rate % Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Effective October 1, 2008, the Fund no longer has an Expense Waiver Agreement in place. The accompanying notes are an integral part of these financial statements. 13 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS May 31, 2010 1.Organization Allied Asset Advisors Funds (the “Trust”), an open-end management investment company, was organized as a Delaware statutory trust on January 14, 2000.The Trust currently offers one series of shares to investors, the Iman Fund (the “Fund”), a diversified series of the Trust.Allied Asset Advisors, Inc.(“AAA” or the “Advisor”), a Delaware corporation, serves as investment advisor to the Fund. The Trust is authorized to issue an unlimited number of shares without par value, of each series.The Trust currently offers one class of shares of the Fund. The investment objective of the Fund is to seek growth of capital while adhering to Islamic principles. To achieve its investment objective, the Fund seeks investments that meet Islamic principles whose price the Fund’s Advisor anticipates will increase over the long term. Under normal circumstances, the Fund invests its net assets in domestic and foreign securities chosen by the Advisor in accordance with Islamic principles. Islamic principles generally preclude investments in certain businesses (e.g., alcohol, pornography and gambling) and investments in interest bearing debt obligations.Any uninvested cash will be held in non-interest bearing deposits or invested in a manner following Islamic principles. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Use of Estimates:In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from these estimates. Security Valuation:Investment securities are carried at value determined using the following valuation methods: • Equity securities listed on a U.S. securities exchange or NASDAQ for which market quotations are readily available are valued at the last quoted sale price on the valuation date. • Options, futures, unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the most recent quoted bid price. The Fund did not hold any such securities during the year ended May 31, 2010. • Securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor under direction of the Board of Trustees. The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Summary of Fair Value Exposure at May 31, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) 14 IMAN FUND NOTES TO THE FINANCIAL STATEMENTS (Continued) May 31, 2010 Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of May 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $
